Citation Nr: 0932135	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a Vet Center representative


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric condition, to include major depressive disorder 
and PTSD. 

In September 2006, the Veteran and a representative from the 
Vet Center testified via videoconference before the 
undersigned Veterans Law Judge, seated at the Board's Central 
Office in Washington, D.C.  A transcript of the hearing has 
been associated with the claims file. 

In November 2006, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

The Veteran has been diagnosed with a psychiatric condition, 
to include major depressive disorder and PTSD, that is 
medically attributed to at least one corroborated stressor he 
experienced during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  The Veteran's PTSD, however, is not a disability 
for which service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1113, 1133 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

If a PTSD disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3); Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran's service personnel records reveal that he served 
during peacetime in the Marine Corps as a heavy vehicle and 
tractor trailer operator from October 1975 to October 1979.  
Thus, the Veteran's reported PTSD stressor must be verified 
in order for service connection for PTSD to be warranted.

The Veteran asserts that he was exposed to a stressor in 
March 1977 in Camp Lejeune, North Carolina.  The Veteran 
reported, in a statement dated in December 2006, that he was 
involved in rescuing the survivors of a tanker explosion.  
The Veteran reported that he was an ambulance driver and was 
called to go to the landing zone.  The Veteran reported that 
when he arrived on the scene the Coast Guard was lifting 
victims from the tanker and the victims were badly burned, 
their skin was falling off, and the smell was terrible.  The 
Veteran reported that the victims he transported by stretcher 
to the ambulance tried to speak to him and that he couldn't 
understand what they were trying to say.     

In support of his assertions, the Veteran submitted a 
newspaper article dated on March 24, 1977.  The article 
reported that survivors of a tanker explosion were taken by 
ambulance and helicopter to area facilities for treatment by 
Camp Lejeune personnel.  The Veteran asserts that he is 
pictured as one of the service members helping carry a victim 
on a stretcher.  

The Veteran's service personnel records indicate that he was 
assigned to Camp Lejeune, associated with the Maintenance 
Company Headquarters Service Battalion at the time of the 
tanker explosion.  Command Chronology of the Marine Corps 
Base Camp Lejeune, North Carolina, for the period from 
January 1, 1977 to June 30, 1977, indicates that an air and 
sea rescue of survivors of a tank explosion occurred on March 
21, 1977.

The evidence of record does not specifically place the 
Veteran at the tanker explosion.  However, because the 
Veteran was assigned to Camp Lejeune at the time of the 
explosion and his military occupational specialty is 
consistent with the duties he has described performing at the 
time of the explosion, and because there is no evidence of 
record to indicate that the Veteran could not have 
participated in the recovery of the tanker explosion, the 
Board finds, giving the Veteran the benefit of the doubt, 
that the evidence of record verifies the Veteran's reported 
stressor.

The Board notes that the Veteran also asserts that he 
incurred a personal assault during his period of active 
service.  The Veteran, in his January 2003 response to the 
RO's request for information, reported that he was drugged, 
raped, and choked in Okinawa, Japan, in April 1978.  However, 
as discussed above, the Board has found that the the evidence 
of record verifies the Veteran's reported stressor as to the 
March 1977 tanker explosion.  Thus, further inquiry as to the 
Veteran's assertion of personal assault is not required.

The Veteran most recently underwent VA psychiatric 
examination in July 2009.  At that time, the Veteran reported 
a number of stressful incidents, to include the above-
described recovery of the tanker explosion, as well as his 
claimed personal assault.  The Board notes that the examiner 
reported that the tank explosion occurred in Japan.  As the 
evidence of record is clear that such tank explosion occurred 
in Camp Lejeune, North Carolina, the Board finds that such 
notation was an error or misunderstanding.  Subsequent to an 
exhaustive mental status examination and case history, the 
examiner diagnosed with the Veteran with PTSD, caused by 
military trauma, and major depressive disorder, secondary to 
PTSD.  The examiner opined that the Veteran experienced 
multiple traumatic stressors during service.  The examiner 
reported that it would be impossible to separate which of the 
Veteran's symptoms are attributed to each stressor.  The 
examiner reported that each of the reported stressors would 
be sufficient to produce PTSD.  The examiner noted that most 
of the Veteran's re-experiencing symptoms are clearly linked 
to his claimed personal assault.  The examiner noted that she 
reviewed the Veteran's claims file.  Additionally, a July 
2009 report from the Huntington Vet Center contains medical 
findings from a Social Worker supporting the medical findings 
in the July 2009 VA psychiatric examination.

Because the Veteran's diagnoses were based on at least one 
corroborated stressor, per the most recent VA psychiatric 
evaluation dated in July 2009, the Board finds that the 
Veteran's claim of entitlement to service connection for a 
psychiatric condition, to include major depressive disorder 
and PTSD, is warranted.  All reasonable doubt has been 
resolved in favor of the claimant in making this decision. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
major depressive disorder and PTSD, is granted, subject to 
the laws and regulations governing monetary awards.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


